FILED
                            NOT FOR PUBLICATION                            DEC 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL S. OROS,                                 No. 12-71071

               Petitioner - Appellant,           Tax Ct. No. 19400-09

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Michael S. Oros appeals pro se from the Tax Court’s decision, following a

bench trial, upholding the Commissioner of Internal Revenue’s determination of an

income tax deficiency for tax year 2006. We have jurisdiction under 26 U.S.C.

§ 7482(a). We review de novo the Tax Court’s conclusions of law and for clear

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
error the Tax Court’s factual determinations. Kelley v. Comm’r, 45 F.3d 348, 350

(9th Cir. 1995). We affirm.

      The Tax Court did not clearly err in determining that Oros failed to produce

sufficient evidence to demonstrate his entitlement to claimed travel-related

business deductions because Oros did not show that he was in the trade or business

of being a book author. See 26 U.S.C. § 162(a) (taxpayer may deduct expenses for

carrying on a “trade or business”); Comm’r v. Groetzinger, 480 U.S. 23, 35 (1987)

(“[T]o be engaged in a trade or business, the taxpayer must be involved in the

activity with continuity and regularity and . . . the taxpayer’s primary purpose for

engaging in the activity must be for income or profit. A sporadic activity, a hobby,

or an amusement diversion does not qualify.”); Sparkman v. Comm’r, 509 F.3d

1149, 1159 (9th Cir. 2007) (taxpayer bears burden of showing right to claimed

deduction).

      We reject Oros’s contentions regarding conduct by Internal Revenue Service

officials because it is irrelevant to the Tax Court’s determination.

      AFFIRMED.




                                           2                                    12-71071